In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of fact-finding and disposition of the Family Court, Kings County (Turbow, J), dated January 29, 2013, which, after fact-finding and dispositional hearings, found that she permanently neglected the subject child, terminated her parental rights, and transferred guardianship and custody of the subject child to the Commissioner of Social Services of the City of New York and the petitioner SCO Family of Services for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the Family Court properly found that the petitioning agency made diligent efforts to encourage and strengthen the parental relationship (see Social Services Law § 384-b [7] [a]) and that the mother failed to plan for the subject child’s future. The evidence at the fact-finding hearing showed that the mother failed to gain insight into the problems that caused the subject child’s removal, and that were preventing the subject child’s return to her care (see Matter of Darryl A.H. [Olga Z.], 109 AD3d 824, 824 [2013]; Matter of Victoria C. [Cassandra C.], 106 AD3d 1084, 1085 [2013]; Matter of Dariana K.C. [Katherine M.], 99 AD3d 899, 901 [2012]; Matter of Megan V., 7 AD3d 721, 722 [2004]; Matter of Luno Scott A., 292 AD2d 602, 603 [2002]). Accordingly, the Family Court properly found that the mother permanently neglected the subject child.
Skelos, J.E, Balkin, Hall and Maltese, JJ., concur.